Exhibit 10.16




Health Enhancement Products, Inc.,

a Nevada corporation

Not Transferable Or Exercisable Except

Upon Conditions Herein Specified




WARRANT




THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE HEREOF
HAVE NOT BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933 (THE "ACT") OR
APPLICABLE STATE SECURITIES LAWS (THE "STATE ACTS") AND SHALL NOT BE SOLD,
PLEDGED, HYPOTHECATED, DONATED, OR OTHERWISE TRANSFERRED (WHETHER OR NOT FOR
CONSIDERATION) BY THE HOLDER EXCEPT UPON THE ISSUANCE TO THE COMPANY OF A
FAVORABLE OPINION OF COUNSEL AND/OR SUBMISSION TO THE COMPANY OF SUCH EVIDENCE
AS MAY BE SATISFACTORY TO COUNSEL TO THE COMPANY, IN EACH SUCH CASE, TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE ACT AND THE STATE
ACTS.




WARRANT TO PURCHASE 833,333 SHARES




Health Enhancement Products, Inc., a Nevada corporation (the "Company") hereby
certifies that, as of January 27, 2012, The Venture Group, LLC (the “Holder”),
and the Holder’s registered successors and permitted assigns registered on the
books of the Company maintained for such purposes as the registered holder
hereof, for value received, is entitled to purchase from the Company FIVE
HUNDRED FIFTY THREE THOUSAND THREE HUNDRED THIRTY THREE (553,333) fully paid and
nonassessable shares (the “Shares”) of common stock of the Company, par value of
one-tenth cent ($.001) per Share, (the "Common Stock") at the purchase price
equal to twelve cents ($.12) per share (as adjusted as hereinafter set forth
(the "Exercise Price") (the number of Shares and Exercise Price being subject to
adjustment as hereinafter provided) upon the terms and conditions herein
provided.




1.

Exercise of Warrants.




(a)

Cash Exercise.  Subject to Section 1 (d) hereof, upon presentation and surrender
of this Warrant with the Purchase Form in the form of Exhibit A hereto duly
executed, at the principal office of the Company at 7 West Square Lake Rd.,
Bloomfield Hills, MI 48302, or at such other place as the Company may designate
by notice to the Holder hereof, together with a wire transfer or certified or
bank cashier's check payable to the order of the Company in the amount of the
Exercise Price times the number of  Shares being purchased, the Company shall
promptly deliver to the Holder hereof, certificates representing the Shares
being purchased.




(c)

Installments.  Subject to Section 1 (d) hereof, this Warrant may be exercised in
whole or in part in installments of not less than one thousand (1,000) Shares
each; and, in case of exercise hereof in part only, the Company, upon surrender
hereof, will deliver to the Holder a new Warrant of like tenor entitling the
Holder to purchase the number of Shares as to which this Warrant has not been
exercised.




(d)

Expiration. This Warrant may be exercised in whole or in part at any time prior
to the third anniversary of the date of issuance of this Warrant (the
"Expiration Date"), provided that at the time of each exercise the requirements
of all applicable statutes regarding the exercise of this Warrant and the
issuance of the Shares are met and satisfied.  After the Expiration Date or any
exercise of this Warrant in whole, this Warrant shall terminate and be null,
void and of no further force or effect.




2.

Exchange and Transfer of Warrant.  This Warrant (a) at any time prior to the
exercise hereof, upon presentation and surrender to the Company, may be
exchanged, alone or with other Warrants of like tenor registered in the name of
the Holder, for another Warrant or other Warrants of like tenor in the name of
such transferee Holder exercisable for the same aggregate number of Shares as
the Warrant or Warrants surrendered, and (b) may be sold, transferred,
hypothecated, or assigned, in whole or in part, but only upon compliance with
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if requested by the
Company).





--------------------------------------------------------------------------------




3.

Rights and Obligations of Warrant Holder.




(a)

The Holder of this Warrant shall not, by virtue hereof, be entitled to any
rights of a stockholder in the Company, either at law or in equity; provided,
however, in the event that any certificate representing the Shares is issued to
the Holder hereof upon exercise of this Warrant, such Holder shall, for all
purposes, be deemed to have become the holder of record of such Shares on the
date on which this Warrant, together with a duly executed Purchase Form, was
surrendered and payment of the Exercise Price, was made pursuant to the terms of
this Warrant, irrespective of the date of delivery of such Share certificate.
The rights of the Holder of this Warrant are limited to those expressed herein
and the Holder of this Warrant, by its acceptance hereof, consents to and agrees
to be bound by and to comply with all the provisions of this Warrant, including,
without limitation, all the obligations imposed upon the Holder hereof by
Sections 2 and 5 hereof.  In addition, the Holder of this Warrant, by accepting
the same, agrees that the Company may deem and treat the person in whose name
this Warrant is registered on the books of the Company maintained for such
purpose as the absolute, true and lawful owner for all purposes whatsoever,
notwithstanding any notation of ownership or other writing thereon, and the
Company shall not be affected by any notice to the contrary.

              

(b)

No Holder of this Warrant, as such, shall be entitled to vote or receive
dividends or to be deemed the holder of Shares for any purpose, nor shall
anything contained in this Warrant be construed to confer upon any Holder of
this Warrant, as such, any of the rights of a stockholder of the Company or any
right to vote, give or withhold consent to any action by the Company, whether
upon any recapitalization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise, receive notice of meetings or
other action affecting stockholders (except for notices provided for herein),
receive dividends, subscription rights, or otherwise, until this Warrant shall
have been exercised and the Shares purchasable upon the exercise thereof shall
have become deliverable as provided herein; provided, however, that any such
exercise on any date when the stock transfer books of the Company shall be
closed shall constitute the person or persons in whose name or names the
certificate or certificates for those Shares are to be issued as the record
holder or holders thereof for all purposes at the opening of business on the
next succeeding day on which such stock transfer books are open, and the Warrant
surrendered shall not be deemed to have been exercised, in whole or in part as
the case may be, until the next succeeding day on which stock transfer books are
open for the purpose of determining entitlement to dividends on the Company's
common stock.

                          

4.

Shares Underlying Warrants.  The Company covenants and agrees that all Shares
delivered upon exercise of this Warrant shall, upon delivery and payment
therefor, be duly and validly authorized and issued, fully-paid and
non-assessable, and free from all stamp taxes, liens, and charges with respect
to the purchase thereof. The Company further covenants and agrees that, at all
times prior to the Expiration Date, the Company shall reserve from its
authorized and unissued Common Stock a sufficient number of shares of Common
Stock as shall be sufficient to permit the exercise in full of this Warrant and,
should the need in the future arise, the Company shall again take such actions
as are necessary to authorize the requisite number of shares of Common Stock to
permit the exercise in full of this Warrant.




5.

Disposition of Warrants or Shares.

                        

(a)

The Holder of this Warrant and any transferee hereof or of the Shares issuable
upon the exercise of the Warrant, by their acceptance hereof, hereby understand
and agree that this Warrant, and the Shares issuable upon the exercise hereof,
have not been registered under either the Securities Act of 1933 (the "Act") or
applicable state securities laws (the "State Acts") and shall not be sold,
pledged, hypothecated, donated, or otherwise transferred (whether or not for
consideration) except upon the issuance to the Company of a favorable opinion of
counsel reasonably satisfactory to the Company and/or submission to the Company
of such evidence as may be satisfactory to counsel to the Company, in each such
case, to the effect that any such transfer shall not be in violation of the Act
and the State Acts. It shall be a condition to the transfer of this Warrant that
any transferee thereof deliver to the Company its written agreement to accept
and be bound by all of the terms and conditions of this Warrant.

                          

(b)

The stock certificates of the Company that will evidence the shares of Common
Stock with respect to which this Warrant may be exercisable will be imprinted
with a conspicuous legend in substantially the following form:

 

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any applicable state securities laws (collectively
referred to as the “Acts”) and are being offered and sold in reliance on
exemptions from the registration requirements of the Acts.  The securities have
been acquired for investment purposes only and without a view to distribution.
 The securities may not be resold or transferred except (i) upon registration
pursuant to the Acts, (ii) pursuant to an available exemption from the
respective registration provisions of the Acts, or (iii) upon receipt by the
issuer of an opinion of acceptable counsel that registration under the Acts, or
any of them, is not required for such resale.”





2




--------------------------------------------------------------------------------




Except as provided in Section 9 of this Warrant, the Company has not agreed to
register any of the Shares with respect to which this Warrant may be exercisable
for distribution in accordance with the provisions of the Act or the State Acts,
and the Company has not agreed to comply with any exemption from registration
under the Act or the State Acts for the resale of the Shares with respect to
which this Warrant may be exercised. Hence, it is the understanding of the
Holder of this Warrant that by virtue of the provisions of certain rules
respecting "restricted securities" promulgated by the Securities and Exchange
Commission (the "SEC"), the Shares may be required to be held indefinitely,
unless and until registered under the Act and the State Acts, unless an
exemption from such registration is available, in which case the Holder may
still be limited as to the number of Shares with respect to which this Warrant
may be exercised that may be sold.           

              

6.

Adjustments.  The number of Shares issuable upon the exercise of this Warrant is
subject to adjustment from time to time upon the occurrence of any of the events
enumerated below:

              

(a)

In case the Company shall: (i) pay a dividend in Common Stock, (ii) subdivide
its outstanding Common Stock into a greater number of shares of Common Stock,
(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock, or (iv) issue, by reclassification of its shares of
Common Stock, any shares of its capital stock, then, the number of Shares
purchasable upon the exercise of this Warrant immediately prior thereto shall be
adjusted so that the Holder shall be entitled to receive upon exercise of this
Warrant that number of Shares which the Holder would have owned or would have
been entitled to receive after the happening of such event had the Holder
exercised the Warrant immediately prior to the record date, in the case of such
dividend, or the effective date, in the case of any such subdivision,
combination or reclassification. An adjustment made pursuant to this subsection
(a) shall be made whenever any of such events shall occur, but shall become
effective retroactively after such record date or such effective date, as the
case may be, as to shares exercised between such record date or effective date
and the date of  happening of any such event.

                        

(b)

Reserved.




(c)

In case the Company shall pay a dividend or make a distribution of shares of its
capital stock (other than Shares), evidences of its indebtedness, assets or
rights, warrants or options (excluding (i) dividends or distributions payable in
cash out of the current year's or retained earnings of the Company, (ii)
distributions relating to subdivisions and combinations covered by Section 6(a),
(iii) distributions relating to reclassifications, changes, consolidations,
mergers, sales or conveyances covered by Section 6(d) and (iv) rights, warrants
or options to purchase or subscribe for shares of Common Stock or Convertible
Securities), then in each such case (A) the Exercise Price shall be adjusted so
that the same shall equal the price determined by multiplying the Exercise Price
in effect immediately prior to the record date mentioned below by a fraction,
the numerator of which shall be (x) the total number of shares of Common Stock
then outstanding multiplied by the Current Market Price per Share on the record
date mentioned below, less (y) the fair market value (as determined by the Board
of Directors of the Company or any duly authorized committee thereof) as of such
record date of said shares of stock, evidences of indebtedness or assets so paid
or distributed or of such rights, warrants or options, and the denominator of
which shall be the total number of shares of Common Stock then outstanding
multiplied by the Current Market Price per Share on the record date mentioned
below. Such adjustment shall be made whenever any such dividend is paid or such
distribution is made and shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution.




In the event of a distribution by the Company of stock of a subsidiary or
securities convertible into or exercisable for such stock, then in lieu of an
adjustment in the Exercise Price, the Holder of this Warrant, upon the exercise
thereof at any time after such distribution, shall be entitled to receive from
the Company, such subsidiary or both, as the Company shall determine, the stock
or other securities to which such Holder would have been entitled if such Holder
had exercised such Warrant immediately prior thereto, all subject to further
adjustment as provided in this Section 6.





3




--------------------------------------------------------------------------------




(d)

If any capital reorganization, reclassification or similar transaction involving
the capital stock of the Company (other than as provided in Section 6(a)), any
consolidation, merger or business combination of the Company with another
corporation, or the sale or conveyance of all or substantially all of its assets
to another corporation, shall be effected in such a way that holders of Common
Stock shall be entitled to receive stock, securities, or assets with respect to
or in exchange for Common Stock, then, prior to and as a condition of such
reorganization, reclassification, consolidation, merger, business combination,
sale or conveyance, lawful and adequate provision shall be made whereby the
Holder shall thereafter have the right to purchase and receive upon the basis
and upon the terms and conditions specified in this Warrant and in lieu of the
Shares immediately theretofore purchasable and receivable upon the exercise of
the rights represented hereby, such shares of stock, securities or assets as may
be issued or payable with respect to or in exchange for a number of outstanding
shares of Common Stock equal to the number of Shares immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby
had such reorganization, reclassification, consolidation, merger, business
combination, sale or conveyance not taken place.  In any such case, appropriate
provision shall be made with respect to the rights and interests of the Holder
to the end that the provisions hereof (including, without limitation, provisions
for adjustment of the Exercise Price and of the number of Shares purchasable
upon the exercise of this Warrant) shall thereafter be applicable, as nearly as
may be, in relation to any stock, securities or assets thereafter deliverable
upon the exercise hereof.  The Company shall not effect any such consolidation,
merger, business combination, sale or conveyance unless prior to or
simultaneously with the consummation thereof the survivor or successor
corporation (if other than the Company) resulting from such consolidation or
merger or the corporation purchasing such assets shall (1) assume by written
instrument executed and sent to each registered Holder, the obligation to
deliver to such Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, such Holder may be entitled to
receive, and containing the express assumption by such successor corporation of
the due and punctual performance and observance of every provision of this
Warrant to be performed and observed by the Company and of all liabilities and
obligations of the Company hereunder, and (2) deliver to the registered Holder
an opinion of counsel, in form and substance reasonably satisfactory to such
Holder, to the effect that such written instrument has been duly authorized,
executed and delivered by such successor corporation and constitutes a legal,
valid and binding instrument enforceable against such successor corporation in
accordance with its terms (except as enforcement thereof may be subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors' rights generally, and general principles or
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law)), and to such further effects as such Holder may reasonably
request.

                        

(e)

For the purpose of any computation under this Warrant, the “Current Market
Price” per Share at any date shall be: (i) if the Shares are listed on any
national securities exchange, the average of the daily closing prices for the 60
consecutive business days commencing 2 business days before the day in question
(the "Trading Period"); (ii) if the Shares are not listed on any national
securities exchange but are quoted on the  Nasdaq Stock Market (“Nasdaq”) or on
the Financial Industry Regulatory Authority’s OTC Bulletin Board (“OTCBB”), the
average of the high and low bids as reported by NASDAQ or the OTCBB for the
Trading Period; and (iii) if the Shares are neither listed on any national
securities exchange nor quoted on Nasdaq or the OTCBB, the higher of (x) the
exercise price then in effect, or (y) the greater of the tangible book value per
share of Common Stock as of the end of the Company's immediately preceding
fiscal year, or the price per share of Common Stock paid, determined or agreed
upon in the most recent sale, disposition or transfer, or agreement therefor, of
the Common Stock of the Company.




(f)

No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least $.01; provided, however, that
any adjustments which by reason of this subsection (f) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 6 shall be made to the nearest
cent or to the nearest one-hundredth of a Share, as the case may be.

              

(g)

Whenever the number of Shares purchasable hereunder is adjusted as herein
provided, the Company shall cause to be mailed to the Holder in accordance with
the provisions of this Section 6 a notice (i) stating that the number of Shares
purchasable upon exercise of this Warrant have been adjusted, (ii) setting forth
the adjusted number of Shares purchasable upon the exercise of a Warrant, and
(iii) showing in reasonable detail the computations and the facts, including the
amount of consideration received or deemed to have been received by the Company,
upon which such adjustments are based.

                          

7.

Fractional Shares.  The Company shall not be required to issue any fraction of a
Share upon the exercise of Warrants. If more than one Warrant shall be
surrendered for exercise at one time by the same Holder, the number of full
Shares which shall be issuable upon exercise thereof shall be computed on the
basis of the aggregate number of Shares with respect to which this Warrant is
exercised. If any fractional interest in a Share shall be deliverable upon the
exercise of this Warrant, the Company shall make an adjustment therefor in cash
equal to such fraction multiplied by the Current Market Price of the Shares on
the business day next preceding the day of exercise.

                          

8.

Repurchase.  The Company shall have no right to repurchase this Warrant or the
Shares which may be purchased under this Warrant.





4




--------------------------------------------------------------------------------




9.

Reserved.




10.

Loss or Destruction.  Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction, or mutilation of this Warrant and, in the case of
any such loss, theft or destruction, upon delivery of an indemnity agreement or
bond satisfactory in form, substance and amount to the Company or, in the case
of any such mutilation, upon surrender and cancellation of this Warrant, the
Company at its expense will execute and deliver, in lieu thereof, a new Warrant
of like tenor.




11.

Survival.  The various rights and obligations of the Holder hereof as set forth
herein shall survive the exercise of the Warrants represented hereby and the
surrender of this Warrant.




12.

Representations of Holder.  The Holder represents and warrants to the Company as
follows:




(a)

The Holder may receive this Warrant free and clear of any restriction,
agreement, claim or other impediment and the Holder is free to exercise this
Warrant in accordance with the terms and conditions set forth in this Warrant;
and




(b)   The execution and delivery of this Warrant to the Holder by the Company
does not constitute a breach or default under any other agreement, contract or
arrangement which is binding upon the Holder.




13.

Notices.  Whenever any notice, payment of any purchase price, or other
communication is required to be given or delivered under the terms of this
Warrant, it shall be in writing and delivered by hand delivery or United States
registered or certified mail, return receipt requested, postage prepaid, and
will be deemed to have been given or delivered if personally delivered, sent by
overnight courier (provided proof of delivery on the date such notice, purchase
price or other communication is received) or sent by telecopy (provided a
confirmation of transmission is received);; and, if to the Company, it will be
addressed to the address specified in Section 1 hereof, and if to the Holder, it
will be addressed to the registered Holder at his address as it appears on the
books of the Company.




14.

Successors.  This Warrant shall be binding upon any successors or assigns of the
Company and upon any heirs, successors or assigns of the Holder.




15.

Governing Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of Nevada.




16.

Headings.  The headings used in this Warrant are used for convenience only and
are not to be considered in construing or interpreting this Warrant.




17.  

Saturdays, Sundays, Holidays.  If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall be a
Saturday or a Sunday or shall be a legal US Federal holiday , then such action
may be taken or such right may be exercised on the next succeeding day not a
legal holiday.




18.  

Attorney's Fees.  In the event that any dispute among the parties to this
Warrant should result in litigation, the prevailing party in such dispute shall
be entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Warrant, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.




IN WITNESS WHEREOF, Health Enhancement Products, Inc. has caused this Warrant to
be executed and attested under seal by its officers thereunto duly authorized as
of the 27day of January, 2012.










WITNESS:

Health Enhancement Products, Inc.







_______________________

By: /s/ Philip Rice               

      Philip M. Rice, II, CFO





5




--------------------------------------------------------------------------------




EXHIBIT A







PURCHASE FORM TO BE EXECUTED

UPON CASH EXERCISE OF WARRANT







Health Enhancement Products, Inc.

7 West Square Lake Rd.

Bloomfield Hills, MI 48302













The undersigned hereby irrevocably elects to exercise, on a cash exercise basis,
the attached Warrant, according to the terms and conditions thereof, to the
extent of ___________ shares of Common Stock, and hereby tenders $_________ in
full payment of the purchase price in accordance with Section 1(a) of the
Warrant.










Date: ________________________

 

______________________________
















*  *  *  *  *







The Common Stock certificates are to be issued as indicated below:




Name

Address

  SSN/Tax ID

  No. Shares











6


